

116 HR 2982 IH: Women Veterans Health Care Accountability Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2982IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Cunningham (for himself and Mrs. Murphy) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct a study of the barriers for women veterans
			 to health care from the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Women Veterans Health Care Accountability Act. 2.Study of barriers for women veterans to health care from the Department of Veterans Affairs (a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study of the barriers to the provision of comprehensive health care by the Department of Veterans Affairs encountered by women who are veterans. In conducting the study, the Secretary shall—
 (1)survey women veterans who seek or receive hospital care or medical services provided by the Department of Veterans Affairs as well as women veterans who do not seek or receive such care or services;
 (2)administer the survey to a representative sample of women veterans from each Veterans Integrated Service Network; and
 (3)ensure that the sample of women veterans surveyed is of sufficient size for the study results to be statistically significant and is a larger sample than that of the study referred to in subsection (b)(1).
 (b)Use of previous studiesIn conducting the study required by subsection (a), the Secretary shall build on the work of the studies of the Department of Veterans Affairs titled—
 (1)National Survey of Women Veterans in Fiscal Year 2007–2008; and (2)Study of Barriers for Women Veterans to VA Health Care 2015.
 (c)Elements of studyIn conducting the study required by subsection (a), the Secretary shall conduct research on the effects of the following on the women veterans surveyed in the study:
 (1)The perceived stigma associated with seeking mental health care services. (2)The effect of driving distance or availability of other forms of transportation to the nearest medical facility on access to care.
 (3)The availability of child care. (4)The acceptability of integrated primary care, women’s health clinics, or both.
 (5)The comprehension of eligibility requirements for, and the scope of services available under, hospital care and medical services.
 (6)The perception of personal safety and comfort in inpatient, outpatient, and behavioral health facilities.
 (7)The gender sensitivity of health care providers and staff to issues that particularly affect women. (8)The effectiveness of outreach for health care services available to women veterans.
 (9)The location and operating hours of health care facilities that provide services to women veterans. (10)Such other significant barriers as the Secretary considers appropriate.
 (d)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section.
			(e)Mandatory review of data by certain department divisions
 (1)In generalThe Secretary shall ensure that the head of each division of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under this section. The head of each such division shall submit findings with respect to the study to the Under Secretary for responsibilities relating to health care services for women veterans.
 (2)Specified divisionsThe divisions of the Department of Veterans Affairs specified in this paragraph are the following: (A)The Center for Women Veterans established under section 318 of title 38, United States Code.
 (B)The Advisory Committee on Women Veterans established under section 542 of such title. (f)ReportNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study required under this section. The report shall include recommendations for such administrative and legislative action as the Secretary considers appropriate. The report shall also include the findings of the head of each division of the Department specified under subsection (e)(2) and of the Under Secretary for Health.
			